Olson, J.
(dissenting)—In my opinion, the evidence supports the findings of the trial court quoted by the majority. As they state, the agreement to marry was reached in August, 1948. This preceded the making of the alleged contract for services under which recovery is sought. The fact that the letter of acceptance from Mr. Petridge was dated in June, does not change the time the contract was made.
In addition to the alleged contract for services, the evidence discloses many documents exchanged between these parties. Some of these appellant frankly described as “phony” or “false,” including a note and chattel mortgage for fifty-seven hundred dollars, and a note for two thousand dollars. The latter was dated 1937, and purportedly signed by one McKay, a former husband of appellant, to the order of Mr. Petridge. The maker of the note died long before Petridge met appellant, and she testified that it was given for purposes of the payee’s income tax.
A later note signed by appellant to the order of Mr. Pet-ridge, payable on demand in the sum of two thousand dollars, she said was given to him for his income tax purposes. She claims this had no connection with an asserted gift to her from him in the sáme amount.
These facts, together with others which might be' related, such as his financial aid to her in the acquisition and equipment of a home in Seattle, his marital status during the conquest, the allegations in her complaint in her breach of promise and seduction action against him, that she gave him care and attention in reliance upon an agreement to marry, indicate that the personal relationship of the parties and the successful “migration” of appellant to the United States, necessary or desirable for its continuance, were their pri*309mary concern, rather than any “personal services” for which she now seeks payment.
Their financial arrangements were so devious that no accurate determination of a balance due appellant can be made. Her claim for the items of personal property also is indefinite. I cannot agree that she sustained the burden of proof which is upon her in this action, and would affirm the judgment.